     Case 3:18-cv-00406-MMD-CLB Document 7 Filed 08/19/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     RAM SING,                                          Case No. 3:18-cv-00406-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
      MINERAL COUNTY,
9
                                   Defendant.
10

11          Before the Court is the Report and Recommendation (“R&R”) of United States

12   Magistrate Judge Carla L. Baldwin (ECF No. 6), recommending that the Court dismiss this

13   action with prejudice. To date, no objection has been filed. For that reason, and because

14   the Court agrees with Judge Baldwin, the Court will adopt the R&R.

15          This Court “may accept, reject, or modify, in whole or in part, the findings or

16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

17   fails to object, however, the Court is not required to conduct “any review at all . . . of any

18   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

19   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

20   the magistrate judges’ findings and recommendations is required if, but only if, one or both

21   parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory

22   Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

23   clear error on the face of the record in order to accept the recommendation”).

24          While Plaintiff has not objected, the Court nevertheless conducts de novo review to

25   determine whether to adopt Judge Baldwin’s R&R. The Court granted Plaintiff’s request

26   to proceed in forma pauperis, and screened the Complaint, dismissing it with leave to

27   amend for failure to state a colorable claim. (See ECF No. 4.) Judge Baldwin found that

28   Plaintiff failed to file an amended complaint within 30 days of the screening order, despite
     Case 3:18-cv-00406-MMD-CLB Document 7 Filed 08/19/20 Page 2 of 2


1    being adequately warned that failure to do so may result in a dismissal with prejudice.

2    (ECF No. 6 at 1,3.) The Court agrees with Judge Baldwin.

3           It is therefore ordered that the Report and Recommendation of Magistrate Judge

4    Carla L. Baldwin (ECF No. 6) is accepted and adopted in full.

5           The Clerk of Court is directed to enter judgment in accordance with this order and

6    close this case.

7

8           DATED THIS 19th day of August 2020.

9

10
                                             MIRANDA M. DU
11                                           CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
